Citation Nr: 1708062	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an inner ear or neurological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from May 2003 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

On his June 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a videoconference hearing before a Veterans law Judge.  In November 2014, the RO issued two letters of notice to the Veteran that his hearing was scheduled in December 2014.  However, the Veteran failed to show for his hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The issue on appeal was previously remanded by the Board in June 2016 to obtain a VA examination for the Veteran's inner ear disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2016 remand, the Veteran was scheduled for a VA ear examination in September 2016, but failed to report.  However, in an October 2016 "Report of General Information," it was noted that the Veteran called the RO and requested to reschedule the examination because he did not receive notification of the examination; and he indicated he would attend the rescheduled VA examination.  Without explanation, it appears that the RO undertook no action to reschedule the examination.  The Board finds a remand is appropriate to afford the Veteran another opportunity to report to a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Reschedule the Veteran for an appropriate VA examination to determine the nature and etiology of an inner ear or neurological disorder, other than service-connected bilateral tinnitus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(a)  Identify all current inner ear or neurological conditions, to include consideration of episodic vertigo, Meniere's disease, central vestibular nystagmus, and AICA syndrome.  Consider and address, if necessary, the Veteran's allegations and medical evidence documenting complaints of vertigo or dizziness with tinnitus. 

(b)  For each such diagnosed condition, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's active duty service, particularly his exposure to acoustic trauma in service? 

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale. 

2.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claim based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




